Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 2, 2019                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  158662 & (26)(28)                                                                                        David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  TYRONE WILLIAMS,                                                                                      Richard H. Bernstein
           Plaintiff-Appellant,                                                                         Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 158662
                                                                     COA: 344166
  ST. LOUIS CORRECTIONAL FACILITY                                    Gratiot CC: 17-000223-AH
  WARDEN,
             Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 10, 2018
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion to
  appoint counsel and the motion for living irrevocable trust are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 2, 2019
         t0624
                                                                                Clerk